Citation Nr: 1604051	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional Dependency and Indemnity Compensation (DIC) benefits for MB and TB.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to August 1981.  He died in October 2009 and the appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which, in pertinent part, determined that the appellant's two grandchildren could not be added to her DIC benefits as dependents.  The RO in St Petersburg, Florida currently has jurisdiction over the case.

The appellant provided testimony during a hearing before the undersigned in November 2015.  A transcript is of record.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in October 2009, he had not adopted MB and TB.  

2.  The appellant, the Veteran's surviving spouse, has not adopted MB and TB.  


CONCLUSION OF LAW

The criteria for finding MB and TB as dependents for purposes of an award of additional DIC benefits are not met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2014); Manning v. Principi, 16 Vet. App. 534 (2002).

The Veteran died in October 2009.  Shortly after his death, the appellant applied for DIC benefits, which were granted in an August 2011 rating decision.  In a September 2011 notice regarding that rating decision, the appellant was informed that her two grandchildren could not be added to the award as dependents, as she reported to VA earlier that month that they were not yet legally adopted.  See September 9, 2011 notice, page 2.  The letter informed her of the types of documents required to demonstrate that they had been adopted for the purpose of VA benefits.  

In October 2011, the appellant submitted a claim to VA asking that her two grandchildren MB and TB, whom she anticipated adopting in the future, be added as dependents for the purposes of increasing her DIC benefits.  The appellant further informed VA that the grandchildren she planned to adopt were the children of the Veteran's child (or the Veteran's grandchildren), of whom she and the Veteran had had custody since 2001.  

The appellant submitted a September 2012 statement, in which she noted that she had a lawyer set up for adoption and had gained the approval of the adoption from the children's birth parents.  She also included a May 2007 document indicating that she and the Veteran had been granted legal custody of the children and an April 2010 document granting her legal custody of both children.  

During the Board hearing, the appellant reported that she had not as of that date attempted to adopt MB and TB.  See Board Hearing Transcript (Tr.) at 5.  

Several statements were submitted throughout the claim indicating that an Internet print out from military.com indicated that under the Survivors Benefits Program (SBP), the Veteran's grandchildren would be entitled to benefits.  However, the Board notes that this program is administered by the Department of Defense; VA has no authority to comment on matters of eligibility under that program.  

In addition, throughout the claim and during her hearing, the appellant asserted that she had contacted VA at least 100 times since the death of the Veteran regarding obtaining benefits for the grandchildren and that she was consistently told that she would be able to obtain benefits for them.  She stated that she was never informed about the requirement that the children be legally adopted within two years of the Veteran's death until she was granted benefits in September 2011, approximately 23 months after the Veteran's death.  She asserts that given the advice she received from VA during the claim, she should be awarded additional DIC benefits based on her grandchildren being added as dependents.  She also argues that her assignment of legal custody of MB and TB should suffice to allow for additional DIC benefits.

For purposes of additional compensation, the term "dependent children" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household, and an illegitimate child if certain specific criteria are met.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  Further, the term "adopted child" includes a child who was adopted by the veteran's spouse under a decree issued within 2 years the veteran's death.  38 C.F.R. § 3.57(c)(2). 

The Veteran had not legally adopted MB or TB, his grandchildren of whom he had legal custody, at the time of his death.  The appellant reported throughout the claim, and most recently during the November 2015 Board hearing, that she has not yet legally adopted either child.  An award of custody does not suffice in this regard.  The law is clear that the child must be legally adopted.  38 C.F.R. § 3.57.  Regrettably, by law, the Board must deny the appellant's claim for additional DIC benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Although the Board is very sympathetic to the appellant's claim, particularly in light of the inaccurate advice or information she states she received from VA and the fact that she was not informed until 23 months after the Veteran's death regarding the requirement that the grandchildren be legally adopted.  Nevertheless, the Board must apply the law as it exists, and cannot extend benefits out of sympathy or respect for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  To the extent to which the appellant was misinformed by VA, being the recipient of misinformation regarding the claim cannot estop the government from denying a benefit.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

As the discussion above illustrates, the law and regulations governing dependents is very specific.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Again, although the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.


ORDER

Entitlement to additional DIC benefits for MB and TB is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


